DETAILED ACTION
Response to Amendment
The amendment filed on 08/22/2022 is considered.  Claims 8 and 10-11 are canceled.  Claims 1-7, 9, and 12-16 remain pending in the application.  Applicant's response fails to overcome the rejection of the claims under 35 U.S.C. 103 previously set forth in the Final Office Action mailed on 05/25/2022 and therefore, the rejection of the claims under 35 U.S.C. 103 is maintained for the reasons provided in the “Response to Arguments” hereinafter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-7, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marko Bessonoff et al. US 20150068973 A1 in view of Riku Pihko at el. (US 20190226146 A1).

Regarding claim 1, Bessonoff discloses:  A method for dewatering a web (Figs. 1-6, element 4 and para [0043]) comprising microfibrillated cellulose (para [0038]), wherein the method comprises the steps of: - forming a fibrous web (para [0063] discloses “forming membrane sheet”) of said suspension on a support (Fig. 6, para [0063] discloses “…the water is first filtered by reduced pressure to both sides of the forming membrane sheet through two filter fabrics 3, between which the fibril cellulose dispersion is supplied from a wide nozzle 9.  There two filter fabrics 3 in which the first one is considered to be equivalent to the support.), wherein said fibrous web has a dry content of 1-25% by weight (para [0022] discloses “the fibril cellulose is aqueous fibril cellulose where cellulose fibrils are dispersed in water usually at a relatively low concentration, not higher than 5%, for example in the range of 0.5-5.0%, but the starting concentration can vary in a wider range, such as 0.1 to 10%.  The initial dry content is 0.1 to 10% in which have a dry content of 1-25% by weight when it is formed on the first filter fabric.), applying a dewatering felt (Fig. 6, para [0063], the second filter fabric 3.) into direct contact with the said fibrous web after said fibrous web has been formed, conducting said fibrous web, arranged between said dewatering felt and said substrate, through a pressing equipment to provide a dewatered web (Figs. 5 and 6, para [0058-0063], particularly para [0063] discloses “As in FIG. 5, the press comprises a moving heated metal belt 5 and an absorbent sheet 6 on opposite sides of the membrane sheet 4, as well as guide shoes 10 and 11.  Para [0066] discloses similarly that a filter layer or fibrous layer can retain the fibril cellulose as a uniform layer but allows water to pass through, for example a nonwoven sheet.  Thus, the fact that the dewatering felt is in direct contact with the fibrous web after the fibrous web formed is inevitable, otherwise the whole process would fail.  An artisan working in a paper mill knows that in commercial operation in which dewatering of the aqueous fibril cellulose dispersion occurs while the wire travels at a very high speed, it is critical that the nascent web is formed before the web can safely be transferred to the dewatering felt without failure, and therefore, this limitation does not hold a patentable weight.), and - drying the dewatered web to form a film (para [0063] discloses “As in FIG. 5, the press comprises a moving heated metal belt 5 and an absorbent sheet 6 on opposite sides of the membrane sheet 4, as well as guide shoes 10 and 11.” Para [0023] discloses “the residual water still bound to the finally formed fibril network of the sheet can be removed by evaporation.” Para [0067] discloses “ The membrane that has been made from fibril cellulose to a freestanding membrane can be in a later phase laminated to other substrates in sheet form, like paper, cardboard or plastic film to improve their properties, for example barrier or strength properties. These fibril cellulose membranes can also be laminated together to form a thicker fibril cellulose membrane.”).
However, Bessonoff does not expressly discloses:  providing a suspension comprising between 50 weight-% to 100 weight-% of microfibrillated cellulose based on a total dry weight; a metal support wherein said fibrous web is formed by cast coating on the metal support so that s surface on the metal surface is smooth; and an Oxygen Transmission Rate (OTR) value (23 °C, 50% RH) below 400 cc/m2/24h according to AS TM D-3985 of the film.
Even though, Bessonoff implicitly discloses on para [0043] and Figs 1 and 2 illustrate that the wire 2 must be a porous wire to dewater the aqueous fibril cellulose dispersion, nevertheless, the claim limitation that the support is metal or porous wire is explicitly disclosed by Pihko.  

In the same field of art, Pihko relates to a method for producing a film comprising microfibrillated cellulose, a microfibrillated film and a paper or paperboard product produced by to the method in which the method improves barrier properties as well as the optical properties, such as gloss or translucency of the film.  That being said, Pihko discloses:  providing a suspension comprising between 50 weight-% to 100 weight-% of microfibrillated cellulose based on a total dry weight (Abstract discloses “providing a suspension comprising between 70 weight-% to 100 weight-% of microfibrillated cellulose based on total dry weight, forming a fibrous web of said suspension.” a metal support (para [0011] discloses “…The support is preferably a metal belt.”) wherein said fibrous web is formed by cast coating on the metal support so that s surface on the metal surface is smooth (Para [0011] discloses “The fibrous web is preferable added by casting the suspension onto the substrate. And “The casted fibrous web can then be dried and optionally peeled off from the substrate.” Also, para [0049-0050]), an Oxygen Transmission Rate (OTR) value (23 °C, 50% RH) below 400 cc/m2/24h according to AS TM D-3985 of the film (para [0035] discloses “The film preferably has an Oxygen Transmission Rate (OTR) value (23° C., 50% RH) below 400 cc/m.sup.2/24 h, more preferably below 100 cc/m.sup.2/24 h according to ASTM D-3985.”), . 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the suspension of Bessonoff to implement the amount of microfibrillated cellulose based on a total dry weight as disclosed by Pihko so as to form a fibrous web having good strength, very smooth surface, and better barrier properties.  Similarly, one of ordinary skill in the art, upon reading Pihko’s disclosure, would also have been motivated to apply its teaching of a fibrous web in which drying the web in a drying equipment wherein the web is at least partly dried by use of hot air whereby a film is formed.

Regarding claim 2,   Bessonoff in view of Pihko discloses all of the limitations of its base claim 1.  Bessonoff further discloses:  wherein the pressing equipment comprises an extended nip (para [0063] discloses “As in FIG. 5, the press comprises a moving heated metal belt 5 and an absorbent sheet 6 on opposite sides of the membrane sheet 4, as well as guide shoes 10 and 11.  The successive pressure steps produced by guide shoes 10 and 11 provide pressure P2 is equivalent to an extended nip.).

Regarding claim 3, Bessonoff in view of Pihko discloses all of the limitations of its base claim 1.  Bessonoff further discloses:  wherein the pressing equipment is a belt press (Figs. 5 and 6, element 5 and para [0058].).

Regarding claim 4, Bessonoff in view of Pihko discloses all of the limitations of its base claim 3.  Bessonoff further discloses:  wherein the fibrous web is treated in the belt press for a distance of at least 20% of a diameter of a roll of the belt press (para [0058-0061] discloses the manner in which the fibrous web is treated in the belts 5 and 6.  The fact that the fibrous web is treated in the belt press for a distance of at least 20% of a diameter of a roll of the belt press is dependent on the amount of dewatering specified by the design requirements and the intended use thereof, which could be manipulated by one of skilled in the art to attain accordingly via routine optimization and therefore it is unpatentable.).

Regarding claim 5, Bessonoff in view of Pihko discloses all of the limitations of its base claim 1.  Bessonoff further discloses:  wherein the dewatering felt is applied to the fibrous web at least 20 cm before being conducted through the pressing equipment (Figs. 1-4 and para [0041-0051] describe in detail that the Liquid is removed from fibril cellulose by a method comprising two steps before the dewatering felt is applied to the fibrous web as depicted in Figs. 5 and 6.  The fact that the dewatering felt is applied to the fibrous web at least 20 cm before being conducted through the pressing equipment is dependent on the amount of dewatering specified by the design requirements and the intended use thereof, which could be manipulated by one of skilled in the art to attain accordingly via routine optimization and therefore it is unpatentable.).

Regarding claim 6, Bessonoff in view of Pihko discloses all of the limitations of its base claim 1.  Bessonoff further discloses:  wherein a pressure used in the pressing equipment is between 1-100 bar (Figs. 5 and 6, para [0058-0063].  For example, para [0058] discloses “…The fibril cellulose is first subjected to reduced pressure p1 by the effect of vacuum chambers 1 placed underneath the filter fabric, which causes dewatering of the dispersion and forming of a wet membrane sheet 4 where the fibril network starts to form.  And “…Pressure p2 is applied over the contact area of the belt 5 through the guide shoe 10 to the membrane sheet 4 to press water through the filter fabric 3 to the absorbent sheet 6. Over the same contact area, the membrane sheet 4 is also heated by the belt 5.”  Even though Bessonoff does not explicitly disclose the pressure in the pressing equipment is between 1-100 bars, but Bessonoff implicitly discloses this range of pressure in the pressing equipment since an average artisan would know that safe and effective operation of the pressing equipment is 1-100 bars based on the amount of dewatering, otherwise pressures beyond the aforementioned range may have adverse effect on the dewatering of the fibrous web and should be avoided.  Therefore, absent of surprising result with respect to operation of pressure 1-100 bars, the pressure used in the pressing equipment does not define patentable subject matter.).

Regarding claim 7, Bessonoff in view of Pihko discloses all of the limitations of its base claim 1.  Bessonoff further discloses:  wherein a pressure used in the pressing equipment is gradually increased (Figs. 1-6 and para [0041-0058] describe in detail a two steps process for dewatering of the fibrous web.  For example, para [0041] discloses “In the first step liquid is drained by reduced pressure from a fibril cellulose dispersion through a filter fabric impermeable to the fibrils which causes the formation of a wet membrane sheet still containing large amounts of liquid. In the second step heat is applied on the opposite side of the membrane sheet while a pressure difference is maintained over the filter fabric, causing the drainage from the membrane sheet to continue. (Emphasis added). Thus, the pressure has to be gradually increased to maintain a pressure difference.      

Regarding claim 9, Bessonoff in view of Pihko discloses all of the limitations of its base claim.  Pihko further discloses: wherein the metal support is heated to a temperature between 30-150 °C before said fibrous web is applied to the support (para [0011] discloses “it is preferred that the support is heated to a temperature between 60-150° C before the web is applied to the support.”).

Regarding claim 12, Bessonoff in view of Pihko discloses all of the limitations of its base claim 1.  Pihko further discloses:  wherein said fibrous web has a dry content of 15-50 weight-% after dewatering in the pressing equipment (para [0024] discloses “The fibrous web preferably has a dry content of 10-40 weight-% before being dried in the drying equipment. The web formed may thus be dried or dewatered in any conventional way, e.g. by pressing or conventional cylinder drying, by using vacuum and/or by the use of hot air, in order for it to have the appropriate dry content before it is being conducted to the drying equipment. The dry content of the MFC film after drying in the drying equipment is preferably above 70% by weight, preferably above 80% by weight and even more preferably between 85-97% by weight. The produced MFC film may also be dried in additional drying steps after being dried in the drying equipment.” In addition, on para [0024] discloses “…The drying rate is determined by measuring the dry content of the film before and after drying, the time and area of the film being dried….”  The dry content of fibrous web or the film at the aforementioned range after dewatering is dependent on the operating conditions and specific design requirement that could be readily obtain via routine optimizations and thus does not define patentable subject matter.). 

Regarding claim 13, Bessonoff in view of Pihko discloses all of the limitations of its base claim 1.  Pihko further discloses:  wherein the microfibrillated cellulose of the suspension has a Schopper- Riegler (SR) value above 90 (para [0033] discloses “The microfibrillated cellulose of the suspension preferably has a Shopper-Riegler (SR) value above 90, preferably above 95.”).

Regarding claim 14, Bessonoff in view of Pihko discloses all of the limitations of its base claim 1.  Bessonoff further discloses:  wherein said fibrous web is conducted through the pressing equipment at a speed of at least 50 m/min (para [0059-0060] discloses that the absorbent sheet 6 and the belt 5 move in the same velocity as the filter fabric 3 so that the structure of the membrane sheet remains intact during the final drying step.  Since the speed of fibrous web through the pressing equipment is dependent on a degree of dewatering of the fibrous web attained at this stage, then a specific value of speed such as 50 m/min is entirely dependent on the previous stage that is forming the fibrous web on the forming section.   Therefore, the speed or velocity of fibrous web at the aforementioned range after dewatering is dependent on the operating conditions and specific design requirement that could be readily obtain via routine optimizations and thus does not define patentable subject matter.).

Regarding claim 15, Bessonoff in view of Pihko discloses all of the limitations of its base claim 1.  Bessonoff further discloses:  wherein said fibrous web is heated before the dewatering felt is applied into contact (para [0061-0062] and claims 1-7.).  

Regarding claim 16, Bessonoff in view of Pihko discloses all of the limitations of its base claim 1.  Pihko further discloses:  wherein said film has a density above 700 kg/m3 and an Oxygen Transmission Rate (OTR) value (23 °C, 50% RH) below 400 cc/m2/24h according to AS TM D-3985 (para [0035] discloses “The film preferably has an Oxygen Transmission Rate (OTR) value (23° C., 50% RH) below 400 cc/m.sup.2/24 h, more preferably below 100 cc/m.sup.2/24 h according to ASTM D-3985.”).

Response to Arguments
Applicant's arguments filed on 08/22/2022 have been fully considered but they are not persuasive.  
Even though the instant Applicant’s arguments are the same as before and previously addressed, nonetheless, the examiner addresses them again hereinafter.   

On page 5, last paragraph and page 6, 1st paragraph,  Applicant contends: “From the foregoing, it is clear that Bessonoff requires forming the fibrous web on a porous substrate so that liquid can flow therethrough.  Applicant submits that in order to produce a fibrous web with a smooth surface, one of ordinary skill in the art would not use a porous substrate - as the pores would impact the texture of the surface formed thereon. Moreover, one of ordinary skill in the art would not modify Bessonoff to use a non-porous support because doing so would change the principle of operation of Bessonoff. ” (Emphasis is added).
Firstly, it is incorrect to suggest that Bessonoff requires forming the fibrous web on a porous substrate since nowhere in Bessonoff such a blank statement is recited.  Secondly, assuming in arguendo, that the cited reference requires “porous substrate”, but this also is the same as Applicant’s own disclosure on page 6, lines 26-34, that discloses “The support may be a porous wire, preferably a wire in a paper or paperboard machine.” OR “The support may also be a paper or paperboard product.”  Thus, removing the phrase “a porous wire” from the instant amended claim 1 does not obviate the rejection of claim 1 under 35 U.S.C. 103 since under the broadest reasonable interpretation (BRI) of the claim, the support could be “porous” regardless of being explicitly recited therein or not.  
As noted previously, in response to Applicant's argument that Bessonoff and Pihko, either alone or in combination does not teach the aforementioned features of the claimed invention, Applicant is respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). (Emphasis added)
Examiner views that combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Therefore, the rejections of the claims are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748      

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748